Order filed February 18, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00173-CV
                                  ____________

                  JOSEPH ANTHONY THOMAS, Appellant

                                       V.

        LAKE COVE COMMUNITY ASSOCIATION, INC., Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-69824

                                  ORDER

      The clerk’s record was filed March 22, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Plantiff's Motion for Summary Judgment
And All Included Exhibits to the motion filed June 29, 2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 25, 2014, containing Plaintiffs Motion for
Summary Judgment And All Included Exhibits to the motion filed June 29,
2012.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM